Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00742-CR

                                       Eduardo REGALADO,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR11016
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 9, 2013

DISMISSED

           Pursuant to a plea bargain agreement, appellant Eduardo Regalado pled nolo contendere

to the offense of possession of a controlled substance in an amount less than one gram. The trial

court imposed sentence and signed a certificate stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant timely filed a

notice of appeal, the clerk sent copies of the certification and notice of appeal to this court. See

TEX. R. APP. P. 25.2(e). The clerk’s record, which includes the plea bargain agreement and the

trial court’s Rule 25.2(a)(2) certification, has been filed. See TEX. R. APP. P. 25.2(d).
                                                                                     04-12-00742-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.

25.2(a)(2). After reviewing the clerk’s record, the trial court’s certification therefore appears to

accurately reflect that this is a plea bargain case and appellant does not have a right to appeal.

See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should

review clerk’s record to determine whether trial court’s certification is accurate). This court

must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not

been made part of the record.” TEX. R. APP. P. 25.2(d).

       On November 27, 2012, we gave appellant notice that the appeal would be dismissed

unless an amended trial court certification showing he has the right to appeal has been made part

of the appellate record by December 27, 2012. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-

CR, 2003 WL 21508347 (July 2, 2003, pet. ref=d) (not designated for publication). An amended

certification showing appellant has the right to appeal has not been filed. We therefore dismiss

this appeal. See TEX. R. APP. P. 25.2(d).



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-